EXHIBIT 10.1

 

REVISED FORMS OF EQUITY AWARD DOCUMENTS

FOR CERTAIN AWARDS UNDER THE

ACORDA THERAPEUTICS, INC.

2015 OMNIBUS INCENTIVE COMPENSATION PLAN

 

Effective for awards issued after March 1, 2017

 

1.

Non-Statutory Stock Option Certificate

 

2.

Incentive Stock Option Certificate

 






--------------------------------------------------------------------------------

Option Number:

 

[__]

Shares

 

ACORDA THERAPEUTICS, INC.

 

2015 Omnibus Incentive Compensation Plan

Non-Statutory Stock Option Certificate

 

Acorda Therapeutics, Inc. (the “Company”), a Delaware corporation, hereby grants
to the person named below an option to purchase shares of Common Stock, par
value $0.001 per share, of the Company (the “Option”) under and subject to the
Company’s 2015 Omnibus Incentive Compensation Plan (the “Plan”) exercisable on
the following terms and conditions and those additional Terms and Conditions set
forth on the reverse side of or attached to this Certificate:

 

 

 

Name of Optionee:

 

 

 

Address:

 

 

 

Social Security No:

 

 

 

Number of Shares:

 

 

 

Option Price:

 

$

 

Date of Grant:

 

 

 

Vesting Start Date:

 

 

 

The Option is not an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

Please refer to the table below for the details of the Exercisability Schedule
as well as your E-Trade account under the Stock Plan tab. Total vesting shall
not exceed [__] shares.

 

 

Exercisability Schedule

 

Annual Shares

Vest Schedule Ending On Annual Vest Date

Annual Vest Dates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expiration Date:

 

By online acceptance of this Option via the E-Trade website, the Optionee
acknowledges that he or she has reviewed and agrees to be bound by the terms and
conditions hereof.


--------------------------------------------------------------------------------

ACORDA THERAPEUTICS, INC. 2015 OMNIBUS INCENTIVE COMPENSATION PLAN

 

Non-Statutory Stock Option Terms and Conditions

 

1.Plan Incorporated by Reference.  This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan.  Capitalized terms used
and not otherwise defined in these Terms and Conditions or the Non-Statutory
Stock Option Certificate to which these Terms and Conditions are attached (the
“Certificate”) have the meanings given to them in the Plan.  The Certificate and
these Terms and Conditions do not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference.  The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding.  The Optionee acknowledges receipt of a copy of the Plan, and
additional copies of the Plan may be obtained upon written request without
charge from the Company. In the event of a conflict between the Plan, on the one
hand, and the Certificate and these Terms and Conditions, on the other, the
terms of the Plan shall control.

 

2.Option Price.  The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of the Certificate.

 

3.Exercisability Schedule.  This Option may be exercised at any time and from
time to time for the number of shares and in accordance with the exercisability
schedule set forth on the face of the Certificate (or to the extent the Option
otherwise vests as provided herein), but only for the purchase of whole
shares.  This Option may not be exercised as to any shares after the Expiration
Date.

 

4.Method of Exercise.  To exercise this Option, the Optionee shall deliver
written notice of exercise to the Company in a form specified by the Company
stating the number of shares with respect to which the Option is being exercised
accompanied by payment of the Option Price for such shares in cash, by certified
check or in such other form that is approved at the time by the
Committee.  Promptly following such notice, the Company will deliver to the
Optionee a certificate representing the number of shares with respect to which
the Option is being exercised.

 

5.Non-Statutory Stock Option.  The Option is a Non-Statutory Stock Option.

 

6.Rights as a Stockholder or Employee.  The Optionee shall not have any rights
in respect of shares as to which the Option shall not have been exercised and
payment made as provided above.  The Optionee shall not have any rights to
continued employment by the Company or any Subsidiary by virtue of the grant of
this Option.

 

7.Option Not Transferable.  This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by Optionee.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition other than in
accordance with the terms set forth herein and in the Plan shall be void and of
no effect.

 

8.Compliance with Securities Laws.  It shall be a condition to the Optionee’s
right to purchase shares of Common Stock hereunder that the Company may, in its
discretion, require (a) that the shares of Common Stock reserved for issue upon
the exercise of this Option shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company’s Common Stock may then be listed or quoted, (b) that either
(i) a registration statement under the Securities Act of 1933 with respect to
the shares shall be in effect, or (ii) in the opinion of counsel for the
Company, the proposed purchase shall be exempt from registration under that Act
and the Optionee shall have made such undertakings and agreements with the
Company as the Company may reasonably require, and (c) that such other steps, if
any, as counsel for the Company shall consider necessary to comply with any law
applicable to the issue of such shares by the Company shall have been taken by
the Company or the Optionee, or both.  The certificates representing the shares
purchased under this Option may contain such legends as counsel for the Company
shall consider necessary to comply with any applicable law.

 

9.Payment of Taxes.  The Optionee shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld with respect to the exercise of this Option.  The Committee may, in its
discretion, require any other Federal or state taxes imposed on the sale of the
shares to be paid by the Optionee.  If and only if the Committee provides
authorization in its discretion, such tax obligations may be paid in whole or in
part in shares of Common Stock, including shares retained from the exercise of
this Option, valued at their Fair Market Value on the date of delivery.  The
Company and its Subsidiaries may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to the Optionee.

--------------------------------------------------------------------------------

 

10.Termination, Retirement, and Disability.  If an Optionee ceases to be an
employee of the Company or one of its Subsidiaries, then the Option shall be
forfeited except that, to the extent vested at the time of such termination of
employment, the Option shall be exercisable as described in the following
provisions:

 

(i)if termination is involuntary without Cause, the Optionee may exercise the
Option within three (3) months after termination (but not after the expiration
date of the Option) to the extent of the number of shares subject to the Option
which are vested as of the date of termination;

 

(ii)if termination is for Cause, the Option shall be cancelled as of the date of
termination and will no longer be exercisable;

 

(iii)if termination is voluntary, the Optionee may exercise the Option within
thirty (30) days after termination (but not after the expiration date of the
Option) to the extent of the number of shares subject to the Option which are
vested as of the date of termination;

 

(iv)if termination is by reason of Retirement, the Option may be exercised
within three (3) years after termination (but not after the expiration date of
the Option) to the extent of the number of shares subject to the Option which
are vested as of the date of termination;

 

(v)if termination is by reason of Disability, the Option may be exercised within
one (1) year after termination (but not after the expiration date of the Option)
to the extent of the number of shares subject to the Option which are vested as
of the date of termination; and

 

(vi)If termination is by reason of death, the Option may be exercised by the
Optionee’s estate, or by any person who acquires the right to exercise the
Option by reason of the Optionee’s death, within one (1) year after death (but
not after the expiration date of the Option) to the extent of the number of
shares subject to the Option which are vested as of the date of termination
(subject to the accelerated vesting provisions of Section 11, if applicable).

 

 

(vii)

For these purposes:

 

“Cause” means (i) willful misconduct; (ii) willful or gross neglect;
(iii) failure to materially perform one’s job duties; (iv) insubordination;
(v) willful failure to materially comply with the Company’s policies and
practices; (vi) acts of moral turpitude, theft or dishonesty; (vii) a felony
conviction, or (viii) acts that are (or could be expected to be) damaging or
detrimental to the Company.  Notwithstanding the foregoing, if the Optionee is a
party to an employment or similar agreement with the Company (or any Subsidiary
of the Company) and such agreement contains a definition of “Cause” or similar
term, such definition shall constitute the definition of “Cause” under this
Agreement.

 

“Disability” means incapacity of an Optionee as a result of demonstrable illness
(including mental illness), injury, or disease that prevents the Optionee from
engaging in any occupation or performing any work for remuneration or profit for
which the Optionee is reasonably qualified (or may reasonably become qualified)
by reason of education, work, or experience.  However, the term “Disability”
shall not include any illness, injury, or disease that resulted from or consists
of incapacity resulting from illegal drug use; was contracted, suffered, or
incurred while the Optionee was engaged in criminal conduct; or was
intentionally self-inflicted total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

“Retirement” means an Optionee’s voluntary termination of employment with the
Company or one of its Subsidiaries after having attained both the age of 65 and
five (5) or more years of service with the Company or one of its Subsidiaries.

 

11.Vesting Upon Death.  In the event of the termination of the Optionee’s
employment due to death while this Option is outstanding, this Option shall
become fully vested, notwithstanding the vesting schedule in the Certificate,
provided that:

 

--------------------------------------------------------------------------------

(i)the Optionee had at least one full year of service with the Company and had
not been on probation during the 24-month period preceding death;

 

(ii)the Optionee had not been on disability leave for longer than two
consecutive years at the time of death; and

 

(iii)the Optionee’s death was not due to suicide or did not result from any
illness, injury, or disease that resulted from illegal drug use; was not
incurred while the Optionee was engaged in criminal conduct; and was not
intentionally self-inflicted.

 

12.Change in Control.  In the event a Change in Control occurs, the Option shall
be treated as specified in the Plan.

 

13.Board Determinations.  In the event that any question or controversy shall
arise with respect to the nature, scope or extent of any one or more rights
conferred by the Certificate or these Terms and Conditions, the determination by
the Board (or the Committee established by the Board to administer the Plan) of
the rights of the Optionee shall be conclusive, final and binding upon Optionee
and upon any other person who shall assert any right pursuant to the Certificate
or these Terms and Conditions.

 

13.Entire Understanding.  The Certificate, these Terms and Conditions, and the
Plan constitute the entire understanding between the Optionee and the Company
regarding the Option, except that any terms and conditions in any written
employment or similar agreement with the Company or one of its Subsidiaries
regarding the vesting or exercise of Option shall be deemed incorporated by
reference.  Any prior agreements, commitments, or negotiations concerning the
Option (other than terms and conditions in a written employment or similar
agreement with the Company or one of its Subsidiaries regarding the vesting or
exercise of the Option) are superseded.

 




--------------------------------------------------------------------------------

 

Option Number:

 

[__]

Shares

 

ACORDA THERAPEUTICS, INC.

 

2015 Omnibus Incentive Compensation Plan

Incentive Stock Option Certificate

 

Acorda Therapeutics, Inc. (the “Company”), a Delaware corporation, hereby grants
to the person named below an option to purchase shares of Common Stock, par
value $0.001 per share, of the Company (the “Option”) under and subject to the
Company’s 2015 Omnibus Incentive Compensation Plan (the “Plan”) exercisable on
the following terms and conditions and those additional Terms and Conditions set
forth on the reverse side of or attached to this Certificate:

 

 

 

Name of Optionee:

 

 

 

Address:

 

 

 

Social Security No:

 

 

 

Number of Shares:

 

 

 

Option Price:

 

$

 

Date of Grant:

 

 

 

Vesting Start Date:

 

 

 

The Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”) to the extent that the
aggregate fair market value (determined at the Date of Grant) of the shares of
Common Stock with respect to which the Option first becomes exercisable
hereunder does not, when added to the aggregate value (determined as of the
applicable date of grant) of the Common Stock with respect to which any other
incentive options granted to Optionee prior to the Date of Grant first become
exercisable during the same calendar year, exceed one hundred thousand dollars
($100,000) in the aggregate; provided, however, that to the extent that all or
any portion of the Option does not otherwise qualify as an incentive stock
option under Code Section 422, the Option shall be treated as a non-statutory
stock option and not as an incentive stock option.

 

Please refer to the table below for the details of the Exercisability Schedule
as well as your E-Trade account under the Stock Plan tab. Total vesting shall
not exceed [__] shares.

 

Exercisability Schedule

 

Annual Shares

Vest Schedule Ending On Annual Vest Date

Annual Vest Dates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Expiration Date:

 

Other Special Provisions:

 

Although this Option is intended to be treated as an Incentive Stock Option
under Section 422 of the Code to the extent described above, the Company does
not and cannot guaranty or warranty that the Option will be so treated.  Certain
acts of the Optionee such as disposing of the Stock issued pursuant to this
Option prior to the expiration of the holding periods required under Code
Section 422 will prevent this Option from being treated as an Incentive Stock
Option.

 

By online acceptance of this Option via the E-Trade website, the Optionee
acknowledges that he or she has reviewed and agrees to be bound by the terms and
conditions hereof.

 




--------------------------------------------------------------------------------

ACORDA THERAPEUTICS, INC. 2015 OMNIBUS INCENTIVE COMPENSATION PLAN

 

Incentive Stock Option Terms and Conditions

 

1.Plan Incorporated by Reference.  This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan.  Capitalized terms used
and not otherwise defined in these Terms and Conditions or the Incentive Stock
Option Certificate to which these Terms and Conditions are attached (the
“Certificate”) have the meanings given to them in the Plan.  The Certificate and
these Terms and Conditions do not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference.  The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding.  The Optionee acknowledges receipt of a copy of the Plan, and
additional copies of the Plan may be obtained upon written request without
charge from the Company. In the event of a conflict between the Plan, on the one
hand, and the Certificate and these Terms and Conditions, on the other, the
terms of the Plan shall control.

 

2.Option Price.  The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of the Certificate.

 

3.Exercisability Schedule.  This Option may be exercised at any time and from
time to time for the number of shares and in accordance with the exercisability
schedule set forth on the face of the Certificate (or to the extent the Option
otherwise vests as provided herein), but only for the purchase of whole
shares.  This Option may not be exercised as to any shares after the Expiration
Date.

 

4.Method of Exercise.  To exercise this Option, the Optionee shall deliver
written notice of exercise to the Company in a form specified by the Company
stating the number of shares with respect to which the Option is being exercised
accompanied by payment of the Option Price for such shares in cash, by certified
check or in such other form that is approved at the time by the
Committee.  Promptly following such notice, the Company will deliver to the
Optionee a certificate representing the number of shares with respect to which
the Option is being exercised.

 

5.Treatment as Incentive Stock Option.  Although the Option is intended to be an
incentive stock option, the Company does not warrant that the Option will be
treated as an incentive stock option for tax purposes.  To the extent that the
Option fails for any reason to satisfy the requirements applicable to incentive
stock options, the Option shall be a non-statutory stock option.  The Option
will not be treated as an incentive stock option for income tax purposes if the
Optionee sells or otherwise disposes of shares issued upon exercise before the
later of: (i) the first anniversary of the date the shares are delivered to the
Optionee, or (ii) the second anniversary of the date of grant set forth in the
Certificate.  Any earlier sale or disposition of shares will be a “disqualifying
disposition.”  The Optionee must notify the Company of any disqualifying
disposition within 30 days after it occurs.  Any portion of the Option that is
exercised more than three (3) months after the Optionee ceases to be an employee
of the Company for any reason other than disability or death (to the extent the
Option has not expired) will be treated as a non-statutory stock option.  In
case of termination due to disability, the three-month period will be extended
to 12 months.  If the Optionee dies before exercising the Option, it may be
treated as an incentive stock option only to the extent that the Option would
have been treated as an incentive stock option if the Optionee had exercised it
on the date of death.

 

6.Rights as a Stockholder or Employee.  The Optionee shall not have any rights
in respect of shares as to which the Option shall not have been exercised and
payment made as provided above.  The Optionee shall not have any rights to
continued employment by the Company or any Subsidiary by virtue of the grant of
this Option.

 

7.Option Not Transferable.  This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by Optionee.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition other than in
accordance with the terms set forth herein and in the Plan shall be void and of
no effect.

 

8.Compliance with Securities Laws.  It shall be a condition to the Optionee’s
right to purchase shares of Common Stock hereunder that the Company may, in its
discretion, require (a) that the shares of Common Stock reserved for issue upon
the exercise of this Option shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company’s Common Stock may then be listed or quoted, (b) that either
(i) a registration statement under the Securities Act of 1933 with respect to
the shares shall be in effect, or (ii) in the opinion of counsel for the
Company, the proposed purchase shall be exempt from registration under that Act
and the Optionee shall have made such undertakings and agreements with the
Company as the Company may reasonably require, and (c) that such other steps, if
any, as counsel for the Company

--------------------------------------------------------------------------------

shall consider necessary to comply with any law applicable to the issue of such
shares by the Company shall have been taken by the Company or the Optionee, or
both.  The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

 

9.Payment of Taxes.  The Optionee shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld with respect to the exercise of this Option.  The Committee may, in its
discretion, require any other Federal or state taxes imposed on the sale of the
shares to be paid by the Optionee.  If and only if the Committee provides
authorization in its discretion, such tax obligations may be paid in whole or in
part in shares of Common Stock, including shares retained from the exercise of
this Option, valued at their Fair Market Value on the date of delivery.  The
Company and its Subsidiaries may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to the Optionee.

 

10.Termination, Retirement, and Disability.  If an Optionee ceases to be an
employee of the Company or one of its Subsidiaries, then the Option shall be
forfeited except that, to the extent vested at the time of such termination of
employment, the Option shall be exercisable as described in the following
provisions:

 

(i)if termination is involuntary without Cause, the Optionee may exercise the
Option within three (3) months after termination (but not after the expiration
date of the Option) to the extent of the number of shares subject to the Option
which are vested as of the date of termination;

 

(ii)if termination is for Cause, the Option shall be cancelled as of the date of
termination and will no longer be exercisable;

 

(iii)if termination is voluntary, the Optionee may exercise the Option within
thirty (30) days after termination (but not after the expiration date of the
Option) to the extent of the number of shares subject to the Option which are
vested as of the date of termination;

 

(iv)if termination is by reason of Retirement, the Option may be exercised
within three (3) years after termination (but not after the expiration date of
the Option) to the extent of the number of shares subject to the Option which
are vested as of the date of termination;

 

(v)if termination is by reason of Disability, the Option may be exercised within
one (1) year after termination (but not after the expiration date of the Option)
to the extent of the number of shares subject to the Option which are vested as
of the date of termination; and

 

(vi)If termination is by reason of death, the Option may be exercised by the
Optionee’s estate, or by any person who acquires the right to exercise the
Option by reason of the Optionee’s death, within one (1) year after death (but
not after the expiration date of the Option) to the extent of the number of
shares subject to the Option which are vested as of the date of termination
(subject to the accelerated vesting provisions of Section 11, if applicable).

 

 

(vii)

For these purposes:

 

“Cause” means (i) willful misconduct; (ii) willful or gross neglect;
(iii) failure to materially perform one’s job duties; (iv) insubordination;
(v) willful failure to materially comply with the Company’s policies and
practices; (vi) acts of moral turpitude, theft or dishonesty; (vii) a felony
conviction, or (viii) acts that are (or could be expected to be) damaging or
detrimental to the Company.  Notwithstanding the foregoing, if the Optionee is a
party to an employment or similar agreement with the Company (or any Subsidiary
of the Company) and such agreement contains a definition of “Cause” or similar
term, such definition shall constitute the definition of “Cause” under this
Agreement.

 

“Disability” means incapacity of an Optionee as a result of demonstrable illness
(including mental illness), injury, or disease that prevents the Optionee from
engaging in any occupation or performing any work for remuneration or profit for
which the Optionee is reasonably qualified (or may reasonably become qualified)
by reason of education, work, or experience.  However, the term “Disability”
shall not include any illness, injury, or disease that resulted from or consists
of incapacity resulting from illegal drug use; was contracted, suffered, or
incurred while the Optionee

--------------------------------------------------------------------------------

was engaged in criminal conduct; or was intentionally self-inflicted total and
permanent disability as defined in Section 22(e)(3) of the Code.

 

“Retirement” means an Optionee’s voluntary termination of employment with the
Company or one of its Subsidiaries after having attained both the age of 65 and
five (5) or more years of service with the Company or one of its Subsidiaries.

 

11.Vesting Upon Death.  In the event of the termination of the Optionee’s
employment due to death while this Option is outstanding, this Option shall
become fully vested, notwithstanding the vesting schedule in the Certificate,
provided that:

 

(i)the Optionee had at least one full year of service with the Company and had
not been on probation during the 24-month period preceding death;

 

(ii)the Optionee had not been on disability leave for longer than two
consecutive years at the time of death; and

 

(iii)the Optionee’s death was not due to suicide or did not result from any
illness, injury, or disease that resulted from illegal drug use; was not
incurred while the Optionee was engaged in criminal conduct; and was not
intentionally self-inflicted.

 

12.Change in Control.  In the event a Change in Control occurs, the Option shall
be treated as specified in the Plan.

 

13.Board Determinations.  In the event that any question or controversy shall
arise with respect to the nature, scope or extent of any one or more rights
conferred by the Certificate or these Terms and Conditions, the determination by
the Board (or the Committee established by the Board to administer the Plan) of
the rights of the Optionee shall be conclusive, final and binding upon Optionee
and upon any other person who shall assert any right pursuant to the Certificate
or these Terms and Conditions.

 

14.Entire Understanding.  The Certificate, these Terms and Conditions, and the
Plan constitute the entire understanding between the Optionee and the Company
regarding the Option, except that any terms and conditions in any written
employment or similar agreement with the Company or one of its Subsidiaries
regarding the vesting or exercise of Option shall be deemed incorporated by
reference.  Any prior agreements, commitments, or negotiations concerning the
Option (other than terms and conditions in a written employment or similar
agreement with the Company or one of its Subsidiaries regarding the vesting or
exercise of the Option) are superseded.

 

 